                                                Entered on Docket
                                                July 31, 2019
                                                EDWARD J. EMMONS, CLERK
                                                U.S. BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA


  1   Gregg S. Kleiner (SBN 141311)
      RINCON LAW LLP
  2   268 Bush Street, Suite 3335             The following constitutes the order of the Court.
      San Francisco, CA 94104                 Signed: July 30, 2019
  3   Tel: 415-672-5991
      Fax: 415-680-1712
  4   gkleiner@rinconlawllp.com
                                              _________________________________________________
                                              M. Elaine Hammond
  5                                           U.S. Bankruptcy Judge
      Counsel for
  6   DORIS A. KAELIN,
      Trustee in Bankruptcy
  7

  8                               UNITED STATES BANKRUPTCY COURT

  9                               NORTHERN DISTRICT OF CALIFORNIA

 10                                         SAN JOSE DIVISION

 11   In re                                               Case No. 18-50398 MEH
                                                          Chapter 7
 12                                                       Hon. M. Elaine Hammond
              TECHSHOP, INC.,
 13                                                       ORDER AUTHORIZING
                     Debtor.                              ABANDONMENT OF PERSONAL
 14
                                                          PROPERTY
 15                                                       (2006 Ford Econoline)

 16

 17           The Court having reviewed and considered: (i) Motion to Abandon Personal Property
 18   (“Motion”) (Docket 220) filed by Doris Kaelin, Chapter 7 Trustee (“Trustee”) of the above-
 19   captioned Debtor; (ii) the Trustee’s request for order approving the Motion; and (iii) the
 20   declaration of Gregg S. Kleiner in support thereof, notice of the Motion being adequate and proper
 21   under the circumstances and other good cause appearing
 22           IT IS HEREBY ORDERED THAT: The Trustee is authorized to abandon the estate’s right,
 23   title and interest in and to a 2006 Ford Econoline Cargo Van (VIN#1FTSE34L86DB08027)
 24   located in St. Louis, MO.
 25                                      *** END OF ORDER ***
 26

 27

 28

Case: 18-50398     Doc# 228       Filed: 07/30/19   Entered: 07/31/19 08:27:18        Page 1 of 2
  1                                    *** COURT SERVICE LIST ***

  2   No Court service required.

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 18-50398     Doc# 228        Filed: 07/30/19   Entered: 07/31/19 08:27:18   Page 2 of 2
